DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 07/11/2022.
Claims 1-20 are pending.
Claims 1-13 and 16-20 are amended.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the claim recites the limitation “…degradation in performance of the particular one of the plurality of building automation devices wherein.” (Emphasis added). It is not clear what comes after the last “wherein.”
Regarding claim 13, the claim recites the limitation “…data from one or more sensors that each a sense condition in the building that provides an indication of performance of one or more building automation devices of the building...”. There has been no prior mention of a building, and it is not clear this is meant to refer to. There is insufficient antecedent basis for this limitation in the claim.



Response to Arguments

Applicant’s arguments, filed 07/11/2022, have been fully considered but are moot in view of the new grounds of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Rejections based on a newly cited reference(s) follow.

Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 6, 10, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2015/0222476 to Kondo et al., (hereinafter Kondo) in view of US Patent No. 5,729,474 to Hildebrand et al., (hereinafter Hildebrand).



Regarding claim 1, Kondo teaches a building automation system for a building comprising: 
a plurality of building automation devices (“[0036] FIGS. 1A to 1C illustrate an overview of a device life indication system according to the present embodiment. FIG. 1A shows an overview of the device life indication system according to the present embodiment. Group 10 is, for example, a corporation, organization or household, whatever the scale is. Group 10 includes a plurality of devices 10a such as device A and device B, and home gateway 10b.” and Figs. 1, 4A, 10, 11. Thus, there are a plurality of devices in a building (e.g. house), wherein devices include automation devices (e.g., automated refrigeration, automated washing, automated conditioning, etc.). Note: the automation aspect of a device is considered an intended use limitation that does not meaningfully limit any aspect of the claims because the type of device does not at present meaningfully impact or limit the manner in which the claims consider usage and maintenance, and would not be given patentable limiting weight, see MPEP 2103(I)C.), wherein the plurality of building automation devices comprises at least one of a building security device, a building HVAC (Heating, Ventilation and/or Air Conditioning) device, and a building lighting device (“[0052] Device 100 and device 200 include various devices and systems. Examples of the devices and systems include home appliances such as television, air conditioner, refrigerator, vacuum cleaner, air cleaner, electric toothbrush or dryer, information tern1inals such as personal computer, cellular phone, smartphone or tablet, sensor apparatuses such as blood glucose level sensor apparatus, and all kinds of devices and systems for a toilet, bathroom, mirror and illumination or the like.”); 
a user interface (“[0018] FIGS. 3A to 3E are diagrams illustrating examples of display screens of maintenance information;…[0057]… This maintenance information is displayed by indication section 102. Indication section 102 described here displays maintenance information, but indication section 102 may also output maintenance information as audio using a speaker or the like. [0058] FIGS. 3A to 3E are diagrams illustrating examples of display screens of maintenance information. FIG. 3A illustrates maintenance information displayed to be indicated to the user of device 100.” Thus, there is a user interface”);
 a controller operatively coupled to the plurality of building automation devices, the user interface and one or more sensors, the controller includes one or more processors  (“[0010] An object of the present invention is to provide a server apparatus, a terminal apparatus, a maintenance information transmission method and a computer program capable of motivating users of home appliances to take action associated with maintenance and thereby improving the availability of the home appliances.1. A server apparatus comprising control circuitry…[0067] Intonation processing section 105 is a control device such as a processor that executes various kinds of information processing” 44, 58, Figs. 1, 2, 14 )where: 
one or more of the processors of the controller receives usage data for one or more of the plurality of building automation devices over time (“[0043] Next, an information flow in the above service will be described. First, device A or device B of group 10 transmits each log information item to cloud server 11a of data center operating company 11. Cloud server 11a collects log information of device A or device B ((a) in FIG. 1A). [0044] Here, the log information is, for example, information indicating an operation situation or operation date and time or the like of the plurality of devices 10a. The log information is, for example, television viewing history, recorder recording reservation information, operation date and time of a washing machine, volume of laundry, opening/closing date and time of a refrigerator, the number of times the refrigerator is opened/closed. The log information is not restricted to this, but the log information refers to all kinds of information that can be obtained from all types of devices….[0163] Device information transmitting section 902 in device 900 transmits data such as operation time, manipulation history, operation history, maintenance history and device ID of device 900 as device information to device information receiving section 903 in server apparatus 901.” Thus log data of operation usage is received); 
one or more of the processors of the controller determines a degradation in performance of one or more of the plurality of building automation devices based at least in part on data that provide an indication of performance of one or more of the plurality of building automation devices (Fig. 3E, Fig. 5E, “[0044] Here, the log information is, for example, information indicating an operation situation or operation date and time or the like of the plurality of devices 10a. The log information is, for example, television viewing history, recorder recording reservation information, operation date and time of a washing machine, volume of laundry, opening/closing date and time of a refrigerator, the number of times the refrigerator is opened/closed. The log information is not restricted to this, but the log information refers to all kinds of information that can be obtained from all types of devices… [0056] Storage section 103 stores operation information of device 100. The operation information is information such as … operation time of device 100, operation time of each part ( operation time after replacement in the case of a replaced part), manipulation history, operation history.. [0102] The operation time is information on an operation time of each part ( operation time after replacement in the case of a replaced part). This information on the operation time is included in operation information received from each device such as device 100 or device 200. The remaining life is information on a remaining life of each part. This remaining life is calculated by subtracting the operation time from the life... (0106] Returning to the description in FIG. 2, remaining life determining section 503 is a processing section that reads information on the life of each part and information on the operation time from the remaining life management information shown in FIG. 8 and determines the remaining life of each part based on the information. More specifically, remaining life determining section 503 calculates the remaining life by subtracting the operation time from the life and registers the calculated remaining life in the remaining life management information...[00163]… Device remaining life analysis section 905 analyzes the remaining life of device 900 or a part making up device 900 based on the device information stored in device information storage section 904.” Thus, remaining life is determined based at least in part on operational data that provides an indication of performance, including component fatigue and degradation,  which are an indication of degradation in performance of devices over time); 
one or more of the processors of the controller issues a maintenance event for a particular one of the plurality of building automation devices based at least in part on the determined degradation in performance of the particular one of the plurality of building automation devices ( Fig. 3E, Fig. 5E, Fig, 11, Abs: “Provided is a server device capable of increasing the avail ability of a device by urging a user who uses the device to perform actions related to maintenance service. In this server device, an information transceiver receives operation information about a device. A remaining life determination unit determines the remaining life of the device or a component of the device based on the operation information. When the determined remaining life reaches a predetermined remaining life or becomes shorter than the predetermined remaining life,… transmits the maintenance service information to the transmission destination. ” “[0057] Storage section 103 stores maintenance information received from server apparatus 500. The maintenance information refers to information for prompting maintenance of device 100 or a part of device 100. This maintenance information is displayed by indication section 102. Indication section 102 described here displays maintenance information,… [0161] On the other hand, server apparatus 901 is constructed of device information receiving section 903 that receives device information transmitted from device 900, device information storage section 904 that stores the received device information, device remaining life analysis section 905 that analyzes a remaining life of device 900 or a part making up device 900 based on the device information stored in device information storage section 904, recommendation information generating section 906 that generates recommendation information for recommending replacement with a device different from device 900 or replacement of a part making up device 900 or maintenance of device 900 based on the analyzed remaining life, and recommendation information transmitting section 907 that transmits the recommendation information generated by recommendation information generating section 906… [0180] As described above, the device life indication system indicates the necessity for maintenance of device 900…” Thus, based in part on determined remaining life of a device, including device fatigue and degradation, maintenance events are issued ) ; 
one or more of the processors of the controller identifies a reason for issuing the maintenance event for the particular one of the plurality of building automation devices from a plurality of reasons (“[0177] Therefore, when the remaining life of device 900 is short and device 900 is an old device, the operator of device 900 can achieve appropriate device replacement prompted by an indication of recommendation before device 900 breaks down, and as a result, the operator of device 900 can continue to use the device without causing availability of the device to deteriorate. [0178] When it is determined that the remaining life of device 900 is short and that device 900 is not an old device, recommendation information generating section 906 sets the necessity for maintenance of device 900 and the result of extracting a maintenance provider capable of performing maintenance as recommendation information… [0182] On the other hand, when it is determined that the remaining life of device 900 is not short and that device 900 is an old device, recommendation information generating section 906 sets a daily maintenance method for device 900 as recommendation information… [0185] Therefore, when the remaining life of device 900 is not short and device 900 is an old device, the operator of device 900 can perform daily maintenance for device 900 prompted by an indication of recommendation, and as a result, it is possible to extend the remaining life of device 900 without causing availability of the device to deteriorate and the operator of device 900 can thereby continue to use the device. [0186] Similarly, when it is determined that the remaining life of device 900 is not short and that device 900 is not an old device, recommendation information generating section 906 sets the daily maintenance method for device 900 as the recommendation information and the device life indication system indicates recommendation of the daily maintenance method for device 900 to the operator of device 900 based on the remaining life calculated in device remaining life analysis section 905.” Thus, an at least one reason exists among various reasons for issuing a maintenance indication/alert/recommendation (e.g. a device remaining life being short, the device being old, fatigued)); 
one or more of the processors of the controller provides to the user interface an alert for alerting a user of the maintenance event for the particular one of the plurality of building automation devices (Fig. 3E, Fig. 5E, Fig, 11  “[0180] As described above, the device life indication system indicates the necessity for maintenance of device 900 and recommendation of a maintenance provider capable of performing maintenance to the operator of device 900 based on the remaining life calculated in device remaining life analysis section 905.” Figures, and “[0062] Here, server apparatus 500 includes information on the mail address of the maintenance provider in the maintenance information. Information processing section 205 generates the electronic mail using this information. The user of device 200 transmits the electronic mail with a message added thereto and can thereby easily recommend the user of device 100 to perform maintenance. … [0177] Therefore, when the remaining life of device 900 is short and device 900 is an old device, the operator of device 900 can achieve appropriate device replacement prompted by an indication of recommendation before device 900 breaks down, and as a result, the operator of device 900 can continue to use the device without causing availability of the device to deteriorate. [0178] When it is determined that the remaining life of device 900 is short and that device 900 is not an old device, recommendation information generating section 906 sets the necessity for maintenance of device 900 and the result of extracting a maintenance provider capable of performing maintenance as recommendation information… [0182] On the other hand, when it is determined that the remaining life of device 900 is not short and that device 900 is an old device, recommendation information generating section 906 sets a daily maintenance method for device 900 as recommendation information… [0185] Therefore, when the remaining life of device 900 is not short and device 900 is an old device, the operator of device 900 can perform daily maintenance for device 900 prompted by an indication of recommendation, and as a result, it is possible to extend the remaining life of device 900 without causing availability of the device to deteriorate and the operator of device 900 can thereby continue to use the device. [0186] Similarly, when it is determined that the remaining life of device 900 is not short and that device 900 is not an old device, recommendation information generating section 906 sets the daily maintenance method for device 900 as the recommendation information and the device life indication system indicates recommendation of the daily maintenance method for device 900 to the operator of device 900 based on the remaining life calculated in device remaining life analysis section 905.” Thus, an operator/user is alerted to maintenance )); 
and one or more of the processors of the controller provides to the user interface a recommendation for a particular maintenance action to be taken in response to the maintenance event, wherein the particular maintenance action is selected from a plurality of actions based at least in part on the identified reason for the maintenance event (Fig. 3E, Fig. 5E, Fig, 11  “[0177] Therefore, when the remaining life of device 900 is short and device 900 is an old device, the operator of device 900 can achieve appropriate device replacement prompted by an indication of recommendation before device 900 breaks down, and as a result, the operator of device 900 can continue to use the device without causing availability of the device to deteriorate. [0178] When it is determined that the remaining life of device 900 is short and that device 900 is not an old device, recommendation information generating section 906 sets the necessity for maintenance of device 900 and the result of extracting a maintenance provider capable of performing maintenance as recommendation information… [0182] On the other hand, when it is determined that the remaining life of device 900 is not short and that device 900 is an old device, recommendation information generating section 906 sets a daily maintenance method for device 900 as recommendation information… [0185] Therefore, when the remaining life of device 900 is not short and device 900 is an old device, the operator of device 900 can perform daily maintenance for device 900 prompted by an indication of recommendation, and as a result, it is possible to extend the remaining life of device 900 without causing availability of the device to deteriorate and the operator of device 900 can thereby continue to use the device. [0186] Similarly, when it is determined that the remaining life of device 900 is not short and that device 900 is not an old device, recommendation information generating section 906 sets the daily maintenance method for device 900 as the recommendation information and the device life indication system indicates recommendation of the daily maintenance method for device 900 to the operator of device 900 based on the remaining life calculated in device remaining life analysis section 905.” Thus, a maintenance recommendation is given based on determined reason and wherein maintenance recommendation is one among a variety of maintenance actions (e.g. parts replacement, service call, daily service, etc.)).

Although at least some data obtained from devices in Kondo implies the use of sensor (e.g., logging operation of number of times and times of operating a washing machine or opening/closing a refrigerator, p44), Kondo does not explicitly teach one or more sensors each for sensing a corresponding sensed condition that provides an indication of performance of one or more of a plurality of building automation devices; one or more of processors of a controller receives sensor data from one or more of sensors over time; determining a degradation in performance of at least one device based at least in part on one or more sensed conditions sensed by one or more sensors that provide an indication of performance of one or more of the plurality of the devices.

However, Hildeand from the same or similar field of maintenance determination, more explicitly teaches one or more sensors (C2 L29-50: “The method also comprises the step of determining 30 whether the efficiency of the HVAC system changes over time;… sensing an ambient temperature outside the zone and storing 40 a value, T.,..,. thereof in the digital computer; and comparing a present computed efficiency value with a prior computed efficiency value which was computed contemporaneously with sensing ambient temperature outside the zone…” C4 L46-50: “As for the HVAC system 12 it can be implemented for example by an existing system in a building where the energy management apparatus 2 and the temperature sensors are , or are to be, installed. The building, if it is a commercial 50 building. is typically defined. for purposes of heating and cooling…” Thus, sensors are used, see Hildebrand) each for sensing a corresponding sensed condition that provides an indication of performance of one or more of a plurality of building automation devices (C5 L61-66: “In making the efficiency determination, at least one ambient condition is sensed. Each such ambient condition is preferably one that affects the rate at which the temperature modification device of the HVAC system 12 can change the controlled temperature. In the preferred embodiment, one 65 such condition is the ambient temperature sensed by the temperature sensor 22…” Thus, at least one sensor is used to provide an indication of a device’s performance, see Hildebrand); one or more of processors of a controller receives sensor data from one or more of sensors over time (Fig. 1, C2 L29-50: “The method also comprises the step of determining 30 whether the efficiency of the HVAC system changes over time;… sensing an ambient temperature outside the zone and storing 40 a value, T.,..,. thereof in the digital computer; and comparing a present computed efficiency value with a prior computed efficiency value which was computed contemporaneously with sensing ambient temperature outside the zone…” C6 L17-37: “Each efficiency determination is made with regard to the particular T.,.., obtained at the time of making the determination. …. For the particular condition or conditions, the efficiency determination further includes determining an actual rate at which the temperature modification device changes the sensed temperature in the zone 18 from a first temperature value to a second temperature value. More specifically. 30 the amount of time, delta_t, it takes for the energized HV AC system 12 to change the actual temperature in the zone 18 from the respective T start to the respective Ta.,,, is determined. This is obtained by the microprocessor 4 keeping track of the time, as counted in response to the timing circuit 35 6 , from when the microprocessor 4 starts to effect temperature change from T nan until T aim is achieved. Then an efficiency value is computed under control of the programmed microprocessor 4.” Thus, controller receives sensor data, see Hildebrand); determining a degradation in performance of at least one device based at least in part on one or more sensed conditions sensed by one or more sensors that provide an indication of performance of one or more of the plurality of the devices (C8L29-31: “The following is an example illustrating how the present invention functions and notifies of a possible HV AC performance degradation.” and C8L 32-C11; Abs: “To anticipate potential failure of a temperature modification device (e.g., heating. ventilating and air conditioning equipment used in a commercial building), an efficiency value representing the ability of the temperature modification device to change temperature in a predetermined zone is repeatedly computed. When one of these values is computed. it is used in determining whether the ability of the temperature modification device to change temperature in the predetermined zone has deteriorated over time. This is done by comparing a current efficiency value with a previous efficiency value. In response to a determined deterioration exceeding a predetermined tolerance, a control signal for initiating inspection of the temperature modification device is communicated thereby enabling the device to be serviced in response to a detected operating condition of the device and before actual failure of the device.” And C5 L61-66. Fig. 1 C8 L13-1: “…the signal is generated under control by the programmed microprocessor 4 when the current efficiency value adversely deviates from the stored value by a predetermined tolerance.”, Thus, a degradation in performance is determined based on sensed conditions, see Hildebrand).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the maintenance determination and displaying as described by Kondo and incorporating sensors and determining degradation based on sensed data, as taught by Hildebrand.  
One of ordinary skill in the art would have been motivated to do this modification in order to use operating conditions, that include other than time of use of a device, to determine potential degradation of a device and prompt preventative maintenance before a costly failure occurs (see C1 L19-40, Hildebrand).

Regarding claim 2, the combination of Kondo and Hildebrand teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Hildenbrand further teaches wherein: one or more of processors of a controller determines a rate of degradation in performance of one or more of a plurality of building automation devices based at least in part on one or more of sensed conditions in the building sensed by one or more sensors that provide an indication of performance of one or more of a plurality of building automation devices (C5 L61-66: “In making the efficiency determination, at least one ambient condition is sensed. Each such ambient condition is preferably one that affects the rate at which the temperature modification device of the HVAC system 12 can change the controlled temperature. In the preferred embodiment, one 65 such condition is the ambient temperature sensed by the temperature sensor 22…” C2 L29-50: “The method also comprises the step of determining 30 whether the efficiency of the HVAC system changes over time;… sensing an ambient temperature outside the zone and storing 40 a value, T.,..,. thereof in the digital computer; and comparing a present computed efficiency value with a prior computed efficiency value which was computed contemporaneously with sensing ambient temperature outside the zone…” C6 L17-37: “Each efficiency determination is made with regard to the particular T.,.., obtained at the time of making the determination. …. For the particular condition or conditions, the efficiency determination further includes determining an actual rate at which the temperature modification device changes the sensed temperature in the zone 18 from a first temperature value to a second temperature value. More specifically. 30 the amount of time, delta_t, it takes for the energized HV AC system 12 to change the actual temperature in the zone 18 from the respective T start to the respective Ta.,,, is determined. This is obtained by the microprocessor 4 keeping track of the time, as counted in response to the timing circuit 35 6 , from when the microprocessor 4 starts to effect temperature change from T nan until T aim is achieved. Then an efficiency value is computed under control of the programmed microprocessor 4.” Thus, controller receives sensor data, see Hildebrand” C8L29-31: “The following is an example illustrating how the present invention functions and notifies of a possible HV AC performance degradation.” and C8L 32-C11; Abs: “To anticipate potential failure of a temperature modification device (e.g., heating. ventilating and air conditioning equipment used in a commercial building), an efficiency value representing the ability of the temperature modification device to change temperature in a predetermined zone is repeatedly computed. When one of these values is computed. it is used in determining whether the ability of the temperature modification device to change temperature in the predetermined zone has deteriorated over time. This is done by comparing a current efficiency value with a previous efficiency value. In response to a determined deterioration exceeding a predetermined tolerance, a control signal for initiating inspection of the temperature modification device is communicated thereby enabling the device to be serviced in response to a detected operating condition of the device and before actual failure of the device.” And C5 L61-66. Fig. 1 C8 L13-1: “…the signal is generated under control by the programmed microprocessor 4 when the current efficiency value adversely deviates from the stored value by a predetermined tolerance.”’ C6L5-9, , Abs., fig. 3, Thus, a degradation trend rate in performance is determined based on sensed conditions, see Hildebrand); and one or more of the processors of the controller issues a maintenance event for a particular one of the plurality of building automation devices based at least in part on the determined rate of degradation in performance of the particular one of the plurality of building automation devices wherein(C5 L61-66: “In making the efficiency determination, at least one ambient condition is sensed. Each such ambient condition is preferably one that affects the rate at which the temperature modification device of the HVAC system 12 can change the controlled temperature. In the preferred embodiment, one 65 such condition is the ambient temperature sensed by the temperature sensor 22…” C8L29-31: “The following is an example illustrating how the present invention functions and notifies of a possible HV AC performance degradation.” and C8L 32-C11; Abs: “To anticipate potential failure of a temperature modification device (e.g., heating. ventilating and air conditioning equipment used in a commercial building), an efficiency value representing the ability of the temperature modification device to change temperature in a predetermined zone is repeatedly computed. When one of these values is computed. it is used in determining whether the ability of the temperature modification device to change temperature in the predetermined zone has deteriorated over time. This is done by comparing a current efficiency value with a previous efficiency value. In response to a determined deterioration exceeding a predetermined tolerance, a control signal for initiating inspection of the temperature modification device is communicated thereby enabling the device to be serviced in response to a detected operating condition of the device and before actual failure of the device.”, , Thus, a maintenance event is issued based on degradation trend rate, see Hildebrand).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the maintenance determination and displaying as described by Kondo and incorporating sensors and determining maintenance based on sensed data, as taught by Hildebrand.  
One of ordinary skill in the art would have been motivated to do this modification in order to use operating conditions over time to determine potential degradation of a device and prompt preventative maintenance before a costly failure occurs (see C1 L19-40, Hildebrand).


Regarding claim 3, the combination of Kondo and Hildebrand teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Kondo further teaches wherein the measure of usage is based at least in part on a number of recorded events of the corresponding building automation device (“[0043] Next, an information flow in the above service will be described. First, device A or device B of group 10 transmits each log information item to cloud server 11a of data center operating company 11. Cloud server 11a collects log information of device A or device B ((a) in FIG. 1A). [0044] Here, the log information is, for example, information indicating an operation situation or operation date and time or the like of the plurality of devices 10a. The log information is, for example, television viewing history, recorder recording reservation information, operation date and time of a washing machine, volume of laundry, opening/closing date and time of a refrigerator, the number of times the refrigerator is opened/closed. The log information is not restricted to this, but the log information refers to all kinds of information that can be obtained from all types of devices….[0047] The log information is stored in server 12a owned by service provider 12 as required ((b) in FIG. lA). … [0163] Device information transmitting section 902 in device 900 transmits data such as operation time, manipulation history, operation history, maintenance history and device ID of device 900 as device information to device information receiving section 903 in server apparatus 901…[0190] As described above, the present embodiment stores device information of device 900, analyzes the remaining life of device 900 based on the stored device information…” Thus, data of operation usage is recorded in storage and used for maintenance determination. )

Regarding claim 4, the combination of Kondo and Hildebrand teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Kondo further teaches one or more of processors of a controller issues a maintenance event for a particular one of a plurality of building automation devices based at least in part on a determined degradation in performance of the particular one of the plurality of building automation devices and  usage data associated with the particular one of the plurality of building automation devices. (Fig. 3E, Fig.  5E, Fig. 11, and “[0102] The operation time is information on an operation time of each part ( operation time after replacement in the case of a replaced part). This information on the operation time is included in operation information received from each device such as device 100 or device 200. The remaining life is information on a remaining life of each part. This remaining life is calculated by subtracting the operation time from the life... (0106] Returning to the description in FIG. 2, remaining life determining section 503 is a processing section that reads information on the life of each part and information on the operation time from the remaining life management information shown in FIG. 8 and determines the remaining life of each part based on the information. More specifically, remaining life determining section 503 calculates the remaining life by subtracting the operation time from the life and registers the calculated remaining life in the remaining life management information...[00163]… Device remaining life analysis section 905 analyzes the remaining life of device 900 or a part making up device 900 based on the device information stored in device information storage section 904.” Thus, maintenance event is prompted based on remaining life measure that is a level of use (i.e. wear) of a device and determines degradation, see Kondo) 


Regarding claim 6, the combination of Kondo and Hildebrand teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Kondo further teaches wherein one or more of processors of a controller detects an opportunity to extend service of a particular one of a plurality of building automation devices by performing a suggest maintenance action on the particular one of the plurality of building automation devices based on the measure of usage of the particular one of the plurality of building automation devices, and in response, issue a maintenance event  (Fig. 3E, Fig. 5E, Fig. 11, and “[0177] … the operator of device 900 can achieve appropriate device replacement prompted by an indication of recommendation before device 900 breaks down, and as a result, the operator of device 900 can continue to use the device without causing availability of the device to deteriorate…[0181]… perform appropriate maintenance prompted by an indication of recommendation before device 900 breaks down, and as a result, it is possible to extend the remaining life of device 900 without causing availability of the device to deteriorate and the operator can thereby continue to use the device…[0185] Therefore, when the remaining life of device 900 is not short and device 900 is an old device, the operator of device 900 can perform daily maintenance for device 900 prompted by an indication of recommendation, and as a result, it is possible to extend the remaining life of device 900 without causing availability of the device to deteriorate and the operator of device 900 can thereby continue to use the device.” Thus, suggested maintenance is an opportunity that will allow device to be continued to be used, which is an extension of its service, see Kondo).


Regarding claim 10, the combination of Kondo and Hildebrand teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Kondo further teaches wherein the plurality of building automation devices comprises Heating Ventilation and/or Air Conditioning (HVAC) devices (“[0052] Device 100 and device 200 include various devices and systems. Examples of the devices and systems include home appliances such as…air conditioner…” and Figures 4A and 11. Thus, a device can include a heating ventilation and/or air conditioning device. Note that the instant limitation is considered an intended use limitation that does not meaningfully limit any aspect of the claims because the type of device does not at present meaningfully impact or limit the manner in which the claims consider usage and maintenance, and would not be given patentable limiting weight, see MPEP 2103(I)C.).


Regarding claim 11, the combination of Kondo and Hildebrand teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Kondo further teaches wherein the plurality of building automation devices comprises security devices (Figure 4A includes security devices. Note that the instant limitation is considered an intended use limitation that does not meaningfully limit any aspect of the claims because the type of device does not at present meaningfully impact or limit the manner in which the claims consider usage and maintenance, and would not be given patentable limiting weight, see MPEP 2103(I)C ).


Regarding claim 13, Kondo teaches a method comprising: 
receiving data of condition in the building that provides an indication of performance of one or more building automation devices of the building (“[0043] Next, an information flow in the above service will be described. First, device A or device B of group 10 transmits each log information item to cloud server 11a of data center operating company 11. Cloud server 11a collects log information of device A or device B ((a) in FIG. 1A). [0044] Here, the log information is, for example, information indicating an operation situation or operation date and time or the like of the plurality of devices 10a. The log information is, for example, television viewing history, recorder recording reservation information, operation date and time of a washing machine, volume of laundry, opening/closing date and time of a refrigerator, the number of times the refrigerator is opened/closed. The log information is not restricted to this, but the log information refers to all kinds of information that can be obtained from all types of devices….[0102] The operation time is information on an operation time of each part ( operation time after replacement in the case of a replaced part). This information on the operation time is included in operation information received from each device such as device 100 or device 200. The remaining life is information on a remaining life of each part. This remaining life is calculated by subtracting the operation time from the life... (0106] Returning to the description in FIG. 2, remaining life determining section 503 is a processing section that reads information on the life of each part and information on the operation time from the remaining life management information shown in FIG. 8 and determines the remaining life of each part based on the information. More specifically, remaining life determining section 503 calculates the remaining life by subtracting the operation time from the life and registers the calculated remaining life in the remaining life management information.. [0163] Device information transmitting section 902 in device 900 transmits data such as operation time, manipulation history, operation history, maintenance history and device ID of device 900 as device information to device information receiving section 903 in server apparatus 901.” Thus data of operation condition of devices is received, see Kondo); 
determining a degradation in performance of one or more of the plurality of building automation devices based at least in part on one or more of the conditions in the building ((Fig. 3E, Fig. 5E, “[0044] Here, the log information is, for example, information indicating an operation situation or operation date and time or the like of the plurality of devices 10a. The log information is, for example, television viewing history, recorder recording reservation information, operation date and time of a washing machine, volume of laundry, opening/closing date and time of a refrigerator, the number of times the refrigerator is opened/closed. The log information is not restricted to this, but the log information refers to all kinds of information that can be obtained from all types of devices… [0056] Storage section 103 stores operation information of device 100. The operation information is information such as … operation time of device 100, operation time of each part ( operation time after replacement in the case of a replaced part), manipulation history, operation history.. [0102] The operation time is information on an operation time of each part ( operation time after replacement in the case of a replaced part). This information on the operation time is included in operation information received from each device such as device 100 or device 200. The remaining life is information on a remaining life of each part. This remaining life is calculated by subtracting the operation time from the life... (0106] Returning to the description in FIG. 2, remaining life determining section 503 is a processing section that reads information on the life of each part and information on the operation time from the remaining life management information shown in FIG. 8 and determines the remaining life of each part based on the information. More specifically, remaining life determining section 503 calculates the remaining life by subtracting the operation time from the life and registers the calculated remaining life in the remaining life management information...[00163]… Device remaining life analysis section 905 analyzes the remaining life of device 900 or a part making up device 900 based on the device information stored in device information storage section 904.” Thus, remaining life is determined based at least in part on operational data that provides an indication of performance, including component fatigue and degradation,  which are an indication of degradation in performance of devices over time)); 
issuing a maintenance event for a particular one of the plurality of building automation devices based at least in part on the determined degradation in performance of the particular one of the plurality of building automation devices ( Fig. 3E, Fig. 5E, Fig, 11, Abs: “Provided is a server device capable of increasing the avail ability of a device by urging a user who uses the device to perform actions related to maintenance service. In this server device, an information transceiver receives operation information about a device. A remaining life determination unit determines the remaining life of the device or a component of the device based on the operation information. When the determined remaining life reaches a predetermined remaining life or becomes shorter than the predetermined remaining life,… transmits the maintenance service information to the transmission destination. ” “[0057] Storage section 103 stores maintenance information received from server apparatus 500. The maintenance information refers to information for prompting maintenance of device 100 or a part of device 100. This maintenance information is displayed by indication section 102. Indication section 102 described here displays maintenance information,… [0161] On the other hand, server apparatus 901 is constructed of device information receiving section 903 that receives device information transmitted from device 900, device information storage section 904 that stores the received device information, device remaining life analysis section 905 that analyzes a remaining life of device 900 or a part making up device 900 based on the device information stored in device information storage section 904, recommendation information generating section 906 that generates recommendation information for recommending replacement with a device different from device 900 or replacement of a part making up device 900 or maintenance of device 900 based on the analyzed remaining life, and recommendation information transmitting section 907 that transmits the recommendation information generated by recommendation information generating section 906… [0180] As described above, the device life indication system indicates the necessity for maintenance of device 900…” Thus, based in part on determined remaining life of a device, including device fatigue and degradation, maintenance events are issued ); 
identifying a reason for issuing the maintenance event for the particular one of the plurality of building automation devices from a plurality of reasons (“[0177] Therefore, when the remaining life of device 900 is short and device 900 is an old device, the operator of device 900 can achieve appropriate device replacement prompted by an indication of recommendation before device 900 breaks down, and as a result, the operator of device 900 can continue to use the device without causing availability of the device to deteriorate. [0178] When it is determined that the remaining life of device 900 is short and that device 900 is not an old device, recommendation information generating section 906 sets the necessity for maintenance of device 900 and the result of extracting a maintenance provider capable of performing maintenance as recommendation information… [0182] On the other hand, when it is determined that the remaining life of device 900 is not short and that device 900 is an old device, recommendation information generating section 906 sets a daily maintenance method for device 900 as recommendation information… [0185] Therefore, when the remaining life of device 900 is not short and device 900 is an old device, the operator of device 900 can perform daily maintenance for device 900 prompted by an indication of recommendation, and as a result, it is possible to extend the remaining life of device 900 without causing availability of the device to deteriorate and the operator of device 900 can thereby continue to use the device. [0186] Similarly, when it is determined that the remaining life of device 900 is not short and that device 900 is not an old device, recommendation information generating section 906 sets the daily maintenance method for device 900 as the recommendation information and the device life indication system indicates recommendation of the daily maintenance method for device 900 to the operator of device 900 based on the remaining life calculated in device remaining life analysis section 905.” Thus, an at least one reason exists among various reasons for issuing a maintenance indication/alert/recommendation (e.g. a device remaining life being short, the device being old, fatigued)); 
providing an alert of the maintenance event to a display device for the particular one of the plurality of building automation devices (Fig. 3E, Fig. 5E, Fig, 11  “[0180] As described above, the device life indication system indicates the necessity for maintenance of device 900 and recommendation of a maintenance provider capable of performing maintenance to the operator of device 900 based on the remaining life calculated in device remaining life analysis section 905.” Figures, and “[0062] Here, server apparatus 500 includes information on the mail address of the maintenance provider in the maintenance information. Information processing section 205 generates the electronic mail using this information. The user of device 200 transmits the electronic mail with a message added thereto and can thereby easily recommend the user of device 100 to perform maintenance. … [0177] Therefore, when the remaining life of device 900 is short and device 900 is an old device, the operator of device 900 can achieve appropriate device replacement prompted by an indication of recommendation before device 900 breaks down, and as a result, the operator of device 900 can continue to use the device without causing availability of the device to deteriorate. [0178] When it is determined that the remaining life of device 900 is short and that device 900 is not an old device, recommendation information generating section 906 sets the necessity for maintenance of device 900 and the result of extracting a maintenance provider capable of performing maintenance as recommendation information… [0182] On the other hand, when it is determined that the remaining life of device 900 is not short and that device 900 is an old device, recommendation information generating section 906 sets a daily maintenance method for device 900 as recommendation information… [0185] Therefore, when the remaining life of device 900 is not short and device 900 is an old device, the operator of device 900 can perform daily maintenance for device 900 prompted by an indication of recommendation, and as a result, it is possible to extend the remaining life of device 900 without causing availability of the device to deteriorate and the operator of device 900 can thereby continue to use the device. [0186] Similarly, when it is determined that the remaining life of device 900 is not short and that device 900 is not an old device, recommendation information generating section 906 sets the daily maintenance method for device 900 as the recommendation information and the device life indication system indicates recommendation of the daily maintenance method for device 900 to the operator of device 900 based on the remaining life calculated in device remaining life analysis section 905.” Thus, an operator/user is alerted to maintenance )); 
and providing a recommendation to the display device for a particular maintenance action to be taken in response to the maintenance event, wherein the particular maintenance action is selected from a plurality of actions based at least in part on the identified reason for the maintenance event (Fig. 3E, Fig. 5E, Fig, 11  “[0177] Therefore, when the remaining life of device 900 is short and device 900 is an old device, the operator of device 900 can achieve appropriate device replacement prompted by an indication of recommendation before device 900 breaks down, and as a result, the operator of device 900 can continue to use the device without causing availability of the device to deteriorate. [0178] When it is determined that the remaining life of device 900 is short and that device 900 is not an old device, recommendation information generating section 906 sets the necessity for maintenance of device 900 and the result of extracting a maintenance provider capable of performing maintenance as recommendation information… [0182] On the other hand, when it is determined that the remaining life of device 900 is not short and that device 900 is an old device, recommendation information generating section 906 sets a daily maintenance method for device 900 as recommendation information… [0185] Therefore, when the remaining life of device 900 is not short and device 900 is an old device, the operator of device 900 can perform daily maintenance for device 900 prompted by an indication of recommendation, and as a result, it is possible to extend the remaining life of device 900 without causing availability of the device to deteriorate and the operator of device 900 can thereby continue to use the device. [0186] Similarly, when it is determined that the remaining life of device 900 is not short and that device 900 is not an old device, recommendation information generating section 906 sets the daily maintenance method for device 900 as the recommendation information and the device life indication system indicates recommendation of the daily maintenance method for device 900 to the operator of device 900 based on the remaining life calculated in device remaining life analysis section 905.” Thus, a maintenance recommendation is given based on determined reason and wherein maintenance recommendation is one among a variety of maintenance actions (e.g. parts replacement, service call, daily service, etc.)).

Although at least some data obtained from devices in Kondo implies the use of sensor (e.g., logging operation of number of times and times of operating a washing machine or opening/closing a refrigerator, p44), Kondo does not explicitly teach one or more sensors each for sensing a corresponding sensed condition that provides an indication of performance of one or more of a plurality of building automation devices; one or more of processors of a controller receives sensor data from one or more of sensors over time; determining a degradation in performance of at least one device based at least in part on one or more sensed conditions sensed by one or more sensors that provide an indication of performance of one or more of the plurality of the devices.

However, Hildeand from the same or similar field of maintenance determination, more explicitly teaches one or more sensors (C2 L29-50: “The method also comprises the step of determining 30 whether the efficiency of the HVAC system changes over time;… sensing an ambient temperature outside the zone and storing 40 a value, T.,..,. thereof in the digital computer; and comparing a present computed efficiency value with a prior computed efficiency value which was computed contemporaneously with sensing ambient temperature outside the zone…” C4 L46-50: “As for the HVAC system 12 it can be implemented for example by an existing system in a building where the energy management apparatus 2 and the temperature sensors are , or are to be, installed. The building, if it is a commercial 50 building. is typically defined. for purposes of heating and cooling…” Thus, sensors are used, see Hildebrand) each for sensing a corresponding sensed condition that provides an indication of performance of one or more of a plurality of building automation devices (C5 L61-66: “In making the efficiency determination, at least one ambient condition is sensed. Each such ambient condition is preferably one that affects the rate at which the temperature modification device of the HVAC system 12 can change the controlled temperature. In the preferred embodiment, one 65 such condition is the ambient temperature sensed by the temperature sensor 22…” Thus, at least one sensor is used to provide an indication of a device’s performance, see Hildebrand); one or more of processors of a controller receives sensor data from one or more of sensors over time (Fig. 1, C2 L29-50: “The method also comprises the step of determining 30 whether the efficiency of the HVAC system changes over time;… sensing an ambient temperature outside the zone and storing 40 a value, T.,..,. thereof in the digital computer; and comparing a present computed efficiency value with a prior computed efficiency value which was computed contemporaneously with sensing ambient temperature outside the zone…” C6 L17-37: “Each efficiency determination is made with regard to the particular T.,.., obtained at the time of making the determination. …. For the particular condition or conditions, the efficiency determination further includes determining an actual rate at which the temperature modification device changes the sensed temperature in the zone 18 from a first temperature value to a second temperature value. More specifically. 30 the amount of time, delta_t, it takes for the energized HV AC system 12 to change the actual temperature in the zone 18 from the respective T start to the respective Ta.,,, is determined. This is obtained by the microprocessor 4 keeping track of the time, as counted in response to the timing circuit 35 6 , from when the microprocessor 4 starts to effect temperature change from T nan until T aim is achieved. Then an efficiency value is computed under control of the programmed microprocessor 4.” Thus, controller receives sensor data, see Hildebrand); determining a degradation in performance of at least one device based at least in part on one or more sensed conditions sensed by one or more sensors that provide an indication of performance of one or more of the plurality of the devices (C8L29-31: “The following is an example illustrating how the present invention functions and notifies of a possible HV AC performance degradation.” and C8L 32-C11; Abs: “To anticipate potential failure of a temperature modification device (e.g., heating. ventilating and air conditioning equipment used in a commercial building), an efficiency value representing the ability of the temperature modification device to change temperature in a predetermined zone is repeatedly computed. When one of these values is computed. it is used in determining whether the ability of the temperature modification device to change temperature in the predetermined zone has deteriorated over time. This is done by comparing a current efficiency value with a previous efficiency value. In response to a determined deterioration exceeding a predetermined tolerance, a control signal for initiating inspection of the temperature modification device is communicated thereby enabling the device to be serviced in response to a detected operating condition of the device and before actual failure of the device.” And C5 L61-66. Fig. 1 C8 L13-1: “…the signal is generated under control by the programmed microprocessor 4 when the current efficiency value adversely deviates from the stored value by a predetermined tolerance.”, Thus, a degradation in performance is determined based on sensed conditions, see Hildebrand).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the maintenance determination and displaying as described by Kondo and incorporating sensors and determining degradation based on sensed data, as taught by Hildebrand.  
One of ordinary skill in the art would have been motivated to do this modification in order to use operating conditions, that include other than time of use of a device, to determine potential degradation of a device and prompt preventative maintenance before a costly failure occurs (see C1 L19-40, Hildebrand).



Regarding claim 14, the combination of Kondo and Hildebrand teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.
Kondo further teaches further comprising performing the particular maintenance action (“[0204] Recommendation information generating section 906 determines whether the remaining life of device 900 is longer or shorter than a reference remaining life, that is, whether or not the remaining life of device 900 is shorter than one month. Upon determining that the remaining life of device 900 is shorter, recommendation information generating section 906 generates the necessity for replacement of device 900, a result of extracting a device which becomes a replacement candidate and necessity for maintenance of device 900 as recommendation information. The recommendation information generated by recommendation information generating section 906 based on the remaining life of device 900 is indicated to the operator of device 1000 different from device 900 via recommendation information transmitting section 907, recommendation information receiving section 1008 and indication section 1009 (e.g., a display). Here, the operator of device 1000 is a maintenance provider who performs maintenance of device 900.” Thus, an operator performs maintenance).

Claim 15 is rejected on the same grounds as claim 1.

Regarding claim 16, the combination of Kondo and Hildebrand teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.
Kondo further teaches determining a measure of usage of each of a plurality of building automation devices over time (“[0102] The operation time is information on an operation time of each part ( operation time after replacement in the case of a replaced part). This information on the operation time is included in operation information received from each device such as device 100 or device 200. The remaining life is information on a remaining life of each part. This remaining life is calculated by subtracting the operation time from the life... (0106] Returning to the description in FIG. 2, remaining life determining section 503 is a processing section that reads information on the life of each part and information on the operation time from the remaining life management information shown in FIG. 8 and determines the remaining life of each part based on the information. More specifically, remaining life determining section 503 calculates the remaining life by subtracting the operation time from the life and registers the calculated remaining life in the remaining life management information...[00163]… Device remaining life analysis section 905 analyzes the remaining life of device 900 or a part making up device 900 based on the device information stored in device information storage section 904.” Thus, remaining life is determined, which is a measure of the usage of devices over time, see Kondo); and issuing a maintenance event for a particular one of a plurality of building automation devices based at least in part on a determined degradation in performance of the particular one of the plurality of building automation devices and usage data associated with the particular one of plurality of building automation devices (Fig. 3E, Fig.  5E, Fig. 11, and “[0102] The operation time is information on an operation time of each part ( operation time after replacement in the case of a replaced part). This information on the operation time is included in operation information received from each device such as device 100 or device 200. The remaining life is information on a remaining life of each part. This remaining life is calculated by subtracting the operation time from the life... (0106] Returning to the description in FIG. 2, remaining life determining section 503 is a processing section that reads information on the life of each part and information on the operation time from the remaining life management information shown in FIG. 8 and determines the remaining life of each part based on the information. More specifically, remaining life determining section 503 calculates the remaining life by subtracting the operation time from the life and registers the calculated remaining life in the remaining life management information...[00163]… Device remaining life analysis section 905 analyzes the remaining life of device 900 or a part making up device 900 based on the device information stored in device information storage section 904.” Thus, maintenance event is prompted based on remaining life measure that is a level of use (i.e. wear) of a device and determines degradation, see Kondo).

Regarding claim 17, the combination of Kondo and Hildebrand teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim.
Kondo further implies a door position sensor (“…for example, information indicating an operation situation or operation date and time or the like of the plurality of devices 10a... opening/closing date and time of a refrigerator, the number of times the refrigerator is opened/closed.….” Thus at least the open position and close position of a refrigerator (i.e., door) is obtained, see Kondo)
Hildebrand further teaches wherein one or more of sensors comprises one or more of a temperature sensor and a door position sensor (C2 L29-50: “The method also comprises the step of determining 30 whether the efficiency of the HVAC system changes over time;… sensing an ambient temperature outside the zone and storing 40 a value, T.,..,. thereof in the digital computer; and comparing a present computed efficiency value with a prior computed efficiency value which was computed contemporaneously with sensing ambient temperature outside the zone…” C4 L46-50: “As for the HVAC system 12 it can be implemented for example by an existing system in a building where the energy management apparatus 2 and the temperature sensors are , or are to be, installed. The building, if it is a commercial 50 building. is typically defined. for purposes of heating and cooling…” Thus, temperature sensors are used, see Hildebrand).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the maintenance determination and displaying as described by Kondo and incorporating sensors, as taught by Hildebrand.  
One of ordinary skill in the art would have been motivated to do this modification in order to use operating conditions in relation to a device of interest with known environmental conditions to determine potential degradation of a device and prompt preventative maintenance before a costly failure occurs (see C1 L19-40, Hildebrand).


Claim 18 is rejected on the same grounds as claim 1, 13.
Claim 19 is rejected on the same grounds as claim 16.
Claim 20 is rejected on the same grounds as claim 17.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Hildebrand, and in further view of Kondo.

Regarding claim 9, the combination of Kondo and Hildebrand teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Kondo further teaches wherein one or more of processors of a controller detects an increase in a rate of maintenance events from one of a plurality of building automation devices and in response, issue a maintenance event (“[0007] However, even when the related art in aforementioned PTLs 1 to 3 is used, there is a problem in that it is not always easy to motivate users of home appliances to take action associated with maintenance of the home appliances… [0010] An object of the present invention is to provide a server apparatus, a terminal apparatus, a maintenance information transmission method and a computer program capable of motivating users of home appliances to take action associated with maintenance and thereby improving the availability of the home appliances… [0182] On the other hand, when it is determined that the remaining life of device 900 is not short and that device 900 is an old device, recommendation information generating section 906 sets a daily maintenance method for device 900 as recommendation information. (0183] The daily maintenance method for device 900 which is recommendation information is indicated to the operator of device 900 via recommendation information transmitting section 907, recommendation information receiving section 908 and indication section 909... [0196] For example, recommendation information generating section 906 adopts a method of realizing a daily operating condition of device 900 using manipulation history data or operation history data out of device information of device 900 stored in device information storage section 904 and extracting a device which becomes a replacement candidate according to the realized result.” Thus, when a maintenance an increase of daily maintenance events that is an increase of rate of maintenance events occurs, a maintenance is issued, see Kondo).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the maintenance determination and displaying as described by Kondo and incorporating issuing a maintenance notification on increased rate of maintenance events as taught by Kondo.  
One of ordinary skill in the art would have been motivated to do this modification in order to better improve the availability of devices and to avoid sudden breakdowns because of ignored maintenance events (see P185, Kondo).


Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable Kondo in view of Hildebrand, and in further view of US Patent Publication No. 2012/0076517 to Rapkin et al., (hereinafter Rapkin)

Regarding claim 5, the combination of Kondo and Hildebrand teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Kondo teaches wherein: one or more processors of a controller detects an opportunity to extend service of the particular one of of building automation devices by swapping the one of the plurality of building automation devices with another one of the plurality of building automation devices with a lower measure of usage, and in response, issue a maintenance event (“(0174] Here, the following method may be used to extract a device which becomes a replacement candidate. That is, this is a method of extracting a device of the same type as device 900 that is available or replaceable within the remaining life of device 900 and having performance equivalent to that of device 900 based on information on the inventory of the device of the same kind as device 900 at shops that sell and replace devices and information on the manufacturing situation of the device of the same kind as device 900.” And “[0118] …For example, as shown in FIG. 3A and FIG. SA, information generating section 505 generates maintenance information for recommending the user of device 100 to replace a part whose remaining life reaches a predetermined remaining life or becomes shorter than a predetermined remaining life.” Thus, the implication is that parts with greater use are to be swapped out for parts with less usage, as would be of common sense, and notified, see Kondo).
Rapkin from the same or similar field of devices with usage parts, teaches wherein an opportunity to extend service of a component of a plurality of components by swapping the particular component with another one of the plurality of components with a lower measure of usage (“[0134] FIG. 6 is a schematic and dataflow diagram of a multi-printer system for effectively using a consumable in two printers according to an embodiment. The multi-printer system indicates that a replaceable unit (e.g., RU 690) should be moved from one marking engine 420 to another 620 so that a consumable in the replaceable unit is not discarded. Front end 410 and jobs 415 are as described above. The multi-printer system includes multiple marking engines, either in the same chassis or in respective, different chassis… [0142] In one example of this embodiment, consumables 490, 492 are both black toner. RU 690 does not have enough toner to satisfy marking engine 420 during the running period, but RU 692 does. If RU 690 has enough toner for marking engine 620 during the running period (e.g., because marking engine 620 is expected to print mostly photos during the running period), exchanging the two RUs 690, 692 advantageously provides each marking engine 420, 620 with enough consumable for the running period, without having to discard RU 690, which might be largely depleted.”).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the maintenance determination and displaying as described by Kondo and incorporating swapping of a component with higher usage for one with lower usage, as taught by Rapkin.  
One of ordinary skill in the art would have been motivated to do this modification in order to better and more efficiently make use of resources in a system by optimally using components in areas according to their use and remaining use as needed in different areas (see P134, 142, Rapkin).


Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable Kondo in view of Hildebrand, in further view of Japanese Application Publication No. JP 2015082154A to Ito et al., (hereinafter Ito. English translation of JP 2015082154A is included and cited in this office action).

Regarding claim 7, the combination of Kondo and Hildebrand teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Kondo further teaches a plurality of building automation devices and issue a maintenance event (“[0036] FIGS. 1A to 1C illustrate an overview of a device life indication system according to the present embodiment. FIG. 1A shows an overview of the device life indication system according to the present embodiment. Group 10 is, for example, a corporation, organization or household, whatever the scale is. Group 10 includes a plurality of devices 10a such as device A and device B, and home gateway 10b.” Figs. 3E, 5E, Fig. 11, see Kondo)
Kondo does not explicitly teach wherein one or more of processors of a controller detects an opportunity to replace the devices under a warranty and in response, issue a maintenance event.
However, Ito from the same or similar field of devices used in a building and maintenance consideration, teaches wherein a reason for issuing a maintenance event for a device comprises a detected opportunity to replace the devices under a warranty of the device. (Pg. 70: “In the fourth embodiment, the maintenance inspection standard (for each home appliance EE) is stored in a predetermined storage area (abnormality determination data storage area) of the storage device 149. However, the maintenance inspection standard is “ It was a time condition that the temperature of a specific part does not exceed 60 ° C. during operation when the accumulated usage time exceeds 1000 hours. This time condition may be set by changing the period such as one year from the use start date or the purchase date. For example, in the case of home appliances, manufacturers and dealers may set a warranty period for free repairs, or recommend a warranty period to purchasers for a period of time beyond that, but during such periods, After the start of use of the product, there is a high possibility of gradually forgetting with the passage of the month and day. Therefore, if a special period is set as the maintenance inspection standard as described above, the warranty period is noticed before such period elapses. For example, if you purchase a product with a free warranty period of one year after purchase and take it home, you can set the storage device 149 in the main body 9A of the power command device 9 to 11 months. It is possible to set some notifications before.” Thus, a maintenance inspection notifications can be set in view  of a warranty.).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the maintenance determination and displaying as described by Kondo and incorporating consideration of warranty, as taught by Ito.  
One of ordinary skill in the art would have been motivated to do this modification in order to better take advantage of free warranty maintenance service (see Pg. 7, Ito).


Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable Kondo in view of Hildebrand, and in further view of Japanese Application Publication No. JPH07228444A to Atsuzawa et al., (hereinafter Atsuzawa. English translation of JPH07228444A is included and cited in this office action).

Regarding claim 8, the combination of Kondo and Hildebrand teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Kondo further teaches a plurality of building automation devices (“[0036] FIGS. 1A to 1C illustrate an overview of a device life indication system according to the present embodiment. FIG. 1A shows an overview of the device life indication system according to the present embodiment. Group 10 is, for example, a corporation, organization or household, whatever the scale is. Group 10 includes a plurality of devices 10a such as device A and device B, and home gateway 10b.”)
Kondo does not explicitly teach wherein one or more processors of a controller detects a sudden increase in a measure of usage and/or a sudden decrease in a measure of usage of a device, and in response, issue a maintenance event.
However, Atsuzawa from the same or similar field of devices used in a building and maintenance consideration, teaches wherein one or more processors of a controller detects a sudden increase in a measure of usage and/or a sudden decrease in a measure of usage of a device, and in response, issue a maintenance event (Pg. 3-4 and Pg. 6: “That is, according to the present invention, a small change due to aging or the like gradually appearing in the elevator control system can be detected at the warning stage and a warning can be issued to a monitoring center or a maintenance company. Accordingly, the monitoring center, the maintenance company, or the like can deal with the complaint before the customer complains without stopping the elevator during the normal operation. In addition, the present invention catches a large change due to sudden failure, deterioration, etc. at the stop stage, and reports the stop occurrence to the monitoring center or maintenance company after stopping the elevator, so before a serious accident occurs. You can safely stop the elevator and take action… According to the above-described embodiment of the present invention, this enables the monitoring center or maintenance company to take action before the customer makes a complaint without stopping the elevator during normal operation. can do. Further, according to one embodiment of the present invention, a large change due to a sudden failure, deterioration or the like is detected in the stop stage, and the stop is first notified to the monitoring center or the maintenance company after the elevator is stopped. , It is possible to stop the elevator safely before the serious accident and take action.” Thus, a maintenance inspection notification can be set in view of a sudden change in condition (i.e. usage measure).).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the maintenance determination and displaying as described by Kondo and incorporating consideration of sudden change in condition, as taught by Atsuzawa.  
One of ordinary skill in the art would have been motivated to do this modification in order to better prevent a failure or accident by performing maintenance at a sign of negative condition of a device (see Pgs. 3, 4, 6, Atsuzawa).
 

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable Kondo in view of Hildebrand, and in further view of US Patent Publication No. 2016/0067547 to Anthony et al.,, (hereinafter Anthony).

Regarding claim 12, the combination of Kondo and Hildebrand teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Kondo further teaches Kondo further teaches a plurality of building automation devices (“[0036] FIGS. 1A to 1C illustrate an overview of a device life indication system according to the present embodiment. FIG. 1A shows an overview of the device life indication system according to the present embodiment. Group 10 is, for example, a corporation, organization or household, whatever the scale is. Group 10 includes a plurality of devices 10a such as device A and device B, and home gateway 10b.”)
Kondo does not explicitly teach wherein a particular maintenance action comprises replacing a component with a higher grade version of the component.
However, Anthony from the same or similar field of maintenance consideration and alerting, teaches wherein a particular maintenance action comprises replacing a component with a higher grade version of the component (“[0112] By automatically tracking bike usage as disclosed herein, a recommender algorithm based on heuristics and riding data can systematically provide recommendations to the user/rider on what maintenance to perform on the bike and when. For cycling examples, the recommendations may be based one or more of: …4) end of life or maintenance interval time—the elapsed time to replace, service, or assess the component or part; 5) utilization—how the part has been used (variables include time, distance or other part specific metrics such as revolutions, turns, etc.); 6) user preferences—user inputs that change the behavior of the recommender algorithm (e.g. frequency of recommendations, suppressing of recommendations, etc.); … The recommendation system may output recommendations to a user device such as the user device 800 of FIG. 8. The recommendations can be one or more of: 1) perform service—service a component or part (e.g. grease bottom bracket); 2) replace part—replace an existing component (e.g. replace a worn chain); 3) upgrade a part—replace a part with a higher quality part; 4) inspect part—perform an inspection of a part (e.g. check if wheel is true). The recommendation service may also provide recommendations on where to purchase parts and services.” (Emphasis added). Thus, a maintenance action can include replacing a component with a higher quality part (i.e. higher grade version).).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the maintenance determination and displaying as described by Kondo and incorporating consideration of warranty, as taught by Anthony.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase reliability of a system by using components that exceed a baseline quality, as would be common sense (see Pg. 112, Anthony).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117